Citation Nr: 0526992	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-16 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial disability rating in 
excess of 50 percent for major depressive disorder with 
psychotic features.  

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973, and from September 1996 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision that granted service 
connection at a 50 percent disability rating for major 
depressive disorder with psychotic features.  In February 
2004, the veteran filed a notice of disagreement seeking a 
higher initial disability rating for this condition.  In 
April 2004, the RO issued a statement of the case (SOC), and 
in June 2004, the veteran perfected his appeal of this issue.

During the course of this appeal, the veteran filed a claim 
seeking entitlement to a TDIU rating.  In an August 2004 
decision, the RO denied entitlement to a TDIU rating.  

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran is seeking an increased initial disability rating 
in excess of 50 percent for his service-connected major 
depressive disorder with psychotic features.  He further 
claims that this condition renders him unemployable.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

At his hearing before the Board, the veteran testified that 
he has been receiving ongoing treatment for his psychiatric 
disorder from a private physician and from the VA medical 
center in San Juan, Puerto Rico.  He specifically contends 
that these treatment records reflect that his condition has 
increased in severity, and warrants an increased disability 
rating.  Under these circumstances, the Board believes that 
an attempt should be made to obtain, with the veteran's 
assistance, these additional medical treatment records.  

A review of the file further reveals that the veteran was 
awarded disability benefits from the Social Security 
Administration in May 2003, effective from April 2003.  Given 
the veteran's allegations herein, an attempt to obtain all 
records available from the SSA should be made.

In addition, the Board notes that the most recent VA 
examination for mental disorders, performed in June 2004, is 
not very helpful in terms of rating the veteran's current 
psychiatric condition (largely due to the veteran's failure 
to cooperate with the VA examiner).  Given the veteran's 
allegations that his condition has worsened, the Board 
believes that he should be scheduled for another VA 
examination to evaluate the severity of his service-connected 
major depressive disorder with psychotic features.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

As for the veteran's claim for a TDIU rating, the transcript 
of the May 2005 hearing before the Board provides a timely 
notice of disagreement with the RO's August 2004 decision 
that denied a TDIU rating.  See 38 C.F.R. § 20.201 (2004); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD 
need only consist of a writing which expresses disagreement 
with an RO decision).  

A statement of the case (SOC) has not been sent to the 
veteran regarding this issue.  In Manlicon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue a SOC, the Board should 
remand the matter for issuance of an SOC.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Ask the veteran to provide a list of 
the names and addresses of all doctors 
and medical care facilities that have 
examined or treated him for his service-
connected major depressive disorder with 
psychotic features, since his discharge 
from the service.  Then, obtain copies of 
the related medical records.  The Board 
is particularly interested in obtaining 
the veteran's complete treatment records 
from L. Franco, M.D.  Regardless of the 
veteran's response, attempt to obtain all 
of the veteran's updated treatment 
records from the VA medical center in San 
Juan, Puerto Rico.

2.  Contact, with the assistance of the 
veteran, the Social Security 
Administration (SSA) and obtain copies of 
all medical and other records considered 
by the SSA in awarding the veteran 
disability benefits, effective from April 
2003.  Copies of all related SSA records 
should also be obtained and associated 
with the claims folder.  If records are 
not available, a note to that effect 
should be included in the veteran's 
claims folder.  

3.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to determine the severity of 
his major depressive disorder with 
psychotic features.  Send the claims 
folder to the examiner for review.  The 
examiner should review the pertinent 
information in the claims folder.  The 
examiner should identify all symptoms and 
functional impairment due to the 
veteran's major depressive disorder with 
psychotic features.  The examiner should 
provide a global assessment of 
functioning score based on the major 
depressive disorder with psychotic 
features and should render an opinion as 
to whether this condition is so severe as 
to render the veteran unemployable.  The 
supporting rationale for all opinions 
expressed should also be provided.  

4.  Thereafter, a statement of the case 
should be issued to the veteran and his 
representative concerning the claim of 
entitlement to a TDIU rating.  The 
veteran and his representative should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the statement of the case, in 
order to perfect that claim and thereby 
place it within the jurisdiction of the 
Board, if that is the veteran's desire.  

5.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
initial disability rating in excess of 50 
percent for his service-connected major 
depressive disorder with psychotic 
features.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


